Citation Nr: 0434218	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-17 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than November 28, 
2001, for the award of dependency and indemnity compensation 
benefits under the provisions of 38 U.S.C.A. § 1318 (West 
2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to May 
1947.  He received a Combat Infantryman Badge and a Purple 
Heart for his service in World War II.  He died in July 1990.  
The appellant is the veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO granted dependency and indemnity 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1318, effective November 28, 2001.  The appellant asserts 
that she warrants an earlier effective date.


FINDINGS OF FACT

1.  In October 1990, the RO denied service connection for 
dependency and indemnity compensation.  The appellant 
appealed the rating decision and a statement of the case was 
issued; however, she did not file a substantive appeal.  

2.  In January 1994, the RO denied reopening the claim for 
service connection for dependency and indemnity compensation.  
The appellant was notified that same month and did not appeal 
the decision.

3.  In April 1999, the RO denied reopening the claim for 
service connection for dependency and indemnity compensation.  
The appellant did not appeal the determination.

4.  On November 28, 2001, the appellant submitted an 
application to reopen the claim for service connection for 
dependency and indemnity compensation benefits.

5.  The prior rating decisions do not contain clear and 
unmistakable error.


CONCLUSIONS OF LAW

1.  The October 1990, January 1994, and April 1999 decisions 
are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2003).

2.  The legal criteria for an effective date prior to 
November 28, 2001, for the award of dependency and indemnity 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1318 have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act  
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub.  
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously-denied claim.  

Initially, the Board notes that the appellant's claim for an 
earlier effective date for the award of dependency and 
indemnity compensation is a "downstream issue" from her 
claim for whether new and material evidence had been 
submitted to reopen the claim for entitlement to dependency 
and indemnity compensation benefits.  For example, in 
November 2001, the appellant filed an application for 
entitlement to dependency and indemnity compensation 
benefits.  The RO issued a VCAA letter in January 2002, 
informing the appellant of the evidence necessary to 
establish dependency and indemnity compensation benefits, as 
well as the types of evidence VA would assist her in 
obtaining and what she should do.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the August 2002 rating 
decision, the RO granted entitlement to dependency and 
indemnity compensation benefits under the provisions of 
38 U.S.C.A. § 1318, and the appellant appealed the effective 
date assigned.  This is considered a "downstream" issue as 
the appellant raised a new issue (earlier effective date 
claim).  

In this type of circumstance, if the claimant has received a 
VCAA letter for the underlying claim, here, whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to dependency and indemnity compensation 
benefits, and the claimant raises a new issue (i.e., 
downstream issue) following the issuance of the rating 
decision, here, a claim for an earlier effective date, VA is 
not required to issue a new VCAA letter.  VAOPGCPREC 8-2003 
(Dec. 2003).  Rather, 38 U.S.C.A. § 7105(d) requires VA to 
take proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  Id.  
Therefore, the appellant was notified of the information 
necessary to substantiate her claim for an earlier effective 
date by means of the April 2003 statement of the case.  The 
April 2003 statement of the case essentially informed the 
veteran that he could not receive an earlier effective date 
because the prior rating decisions, which had denied 
entitlement to dependency and indemnity compensation were 
final.  The Decision Review Officer also addressed the 
appellant's claim of there being clear and unmistakable error 
in the prior rating decisions.  

The Board finds that all necessary assistance has been 
furnished to the appellant, for the reasons stated above.

II.  Decision

The appellant asserts that she warrants an effective date as 
of the day following the veteran's death.  She states that at 
the time of the prior denials, VA had failed to consider the 
cause of death as aggravation and the effect that the 
veteran's limitation and restrictions imposed on his heart, 
which had caused the veteran's death.  She also states that 
VA failed in its duty to assist and should have granted the 
veteran service connection for hypertension during the 
veteran's lifetime.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2004).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002) (emphasis added).  The implementing regulation 
clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on a reopened 
claim will be, "[d]ate of receipt of claim or date 
entitlement arose, whichever is later."  38 C.F.R. § 3.400 
(emphasis added).

The Board has carefully reviewed the evidence of record, 
including the appellant's arguments as to why she is entitled 
to an earlier effective date, and finds that an effective 
date earlier than November 28, 2001, for the award of 
dependency and indemnity compensation benefits under the 
provisions of 38 U.S.C.A. § 1318 is not warranted.  The 
reasons follow.

The appellant filed a claim for entitlement to dependency and 
indemnity compensation benefits in August 1990.  In an 
October 1990 rating decision, the RO denied the claim for 
dependency and indemnity compensation benefits under both 
38 U.S.C.A. § 1310 and 38 U.S.C.A. § 1318.  The appellant 
filed a notice of disagreement, and a statement of the case 
was issued in February 1991.  The appellant did not submit a 
substantive appeal.  She submitted an application to reopen 
her claim in February 1993, which was denied in a January 
1994 rating decision.  The appellant was notified of her 
appeal rights and did not appeal that determination.  In 
October 1998, the appellant submitted an application to 
reopen her claim, which was denied in an April 1999 
determination.  The appellant was notified of her appeal 
rights and did not appeal that determination.  

The appellant has alleged that VA has committed clear and 
unmistakable error in the interpretation of the laws in 
accordance with title 38 of the Code of Federal Regulations.  
Her specific allegations are that VA failed to consider the 
veteran's cause of the death as an aggravation case.  She 
states that the veteran's service-connected disabilities had 
caused hypertension, diabetes, and a stroke, which VA did not 
consider (the veteran was not service connected for any of 
these disabilities at the time of his death).  She also 
states that VA failed in its duty to assist when hypertension 
and other related medical conditions were brought upon and 
induced by a lack physical activity and restrictive lung 
conditions.  The appellant also asserts that VA failed to 
assist the veteran with the removal of shrapnel.  

Under 38 C.F.R. § 3.105(a), a prior decision can be reversed 
or amended where evidence establishes "clear and 
unmistakable error."  The U.S. Court of Appeals for Veterans 
Claims (Court) has consistently stressed the rigorous nature 
of the concept of clear and unmistakable error.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991) (emphasis added).  Clear and unmistakable errors "are 
errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  "It 
must always be remembered that [clear and unmistakable error] 
is a very specific and rare kind of 'error.'"  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the RO evaluated the facts is inadequate to raise the claim 
of clear and unmistakable error.  Luallen v. Brown, 8 Vet. 
App. 92, 95 (1995).  

In this case, the appellant's arguments that dependency and 
indemnity compensation should have been granted because 
service connection should have been granted for hypertension, 
diabetes, and residuals of a stroke during the veteran's 
lifetime, cannot form the basis for clear and unmistakable 
error.  Russell, 3 Vet. App. at 313 ("In order for there to 
be a valid claim of clear and unmistakable error, . . . the 
claimant, in short, must assert more than a disagreement as 
to how the facts were weighed or evaluated").  Additionally, 
regarding her claim that VA had failed in its duty to assist 
with the veteran and the appellant, even if it were true, it 
does not constitute a valid clear and unmistakable error 
claim.  Hayre v. West, 188 F.3d 1327, 1333 (Fed. Cir. 1999) 
(noting that a recently enacted regulation, 38 C.F.R. § 
20.1403 (1999), specifically provided that the breach of the 
duty to assist did not constitute clear and unmistakable 
error); Caffrey v. Brown, 6 Vet. App. 377 (1994).  A finding 
of an incomplete record, as opposed to an incorrect record, 
would not be a valid claim for clear and unmistakable error.  
Caffrey, 6 Vet. App. at 383.

The prior rating decisions and determination, dated October 
1990, January 1994, and April 1999, which denied service 
connection for dependency and indemnity compensation and/or 
which denied reopening the claim for entitlement to 
dependency and indemnity compensation, are final in the 
absence of clear and unmistakable error.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  Thus, the earliest effective 
date possible could not be prior to April 19, 1999.  

On November 28, 2001, the appellant submitted an application 
to reopen the claim for entitlement to dependency and 
indemnity compensation benefits.  Here, the Board finds no 
basis to grant an effective date prior to November 28, 2001, 
for the award of dependency and indemnity compensation 
benefits.  In fact, the Board concludes that an effective 
date prior to November 28, 2001, is legally precluded based 
upon the facts in this case.  See 38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(r) (effective date of an evaluation and an 
award of compensation based on a reopened claim will be, 
"[d]ate of receipt of claim or date entitlement arose, 
whichever is later" (emphasis added)); Flash v. Brown, 8 
Vet. App. 332, 340 (1995) ("when claim to reopen is 
successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen"); Sears v. Principi, 16 Vet. App. 244, 248 (2002) 
("The Court thus holds that the effective-date statute, 
38 U.S.C. § 5110(a), is clear on its face with respect to 
granting an effective date for an award of VA periodic 
monetary benefits no earlier than the date that the claim for 
reopening was filed").  The veteran's application to reopen 
the claim for entitlement to dependency and indemnity 
compensation benefits was granted based upon her November 28, 
2001, application to reopen the claim for entitlement to 
dependency and indemnity compensation benefits.  The Board 
finds that this is the earliest effective date possible based 
upon the facts in this case and the law and regulations.  See 
id.

The Board has considered whether the appellant filed an 
informal claim for entitlement to dependency and indemnity 
compensation between April 1999 and November 2001, and finds 
nothing in the record to support such a finding.  See 
38 C.F.R. § 3.155 (2004).

Based upon the reasons stated above, an effective date 
earlier than November 28, 2001, for the award of dependency 
and indemnity compensation benefits cannot be granted.  The 
Court has held that in a case where the law, as opposed to 
the facts, is dispositive of the claim, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board regrets that a more favorable determination could 
not be made in this case.  


ORDER

Entitlement to an effective date earlier than November 28, 
2001, for the award of dependency and indemnity compensation 
benefits under the provisions of 38 U.S.C.A. § 1318 is 
denied.



________________________________________
	JEFF MARTIN
	Appellants Law Judge, Board of Appellants' Appeals



 Department of Appellants Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Appellants' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Appellants Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Appellants Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Appellants 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Appellants Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Appellants' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help appellants, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Appellants' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



